Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed 1/12/2021.
Claims 1-5 and 7-20 are pending for this examination.
Claims 1, 11, and 13-14 were amended.
Claim 6 was cancelled.

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches vector processors that perform data transformations, however, the prior art does not fairly teach or suggest, individually or in combination, a vector processor that performs data transformation in which the process includes the usage of erasure encoding to generate n data fragments such that any k of the data fragments can be used to regenerate data and identifying one or more plugins to be used for the one or more transforms and storing the plurality of data fragments to storage as claimed.  More specifically, Examiner finds that the application of erasure encoding in the data transform process and the identification of plugins to be used for the data transform to be uniquely different from other systems that perform data transformations.  Applicant argues these limitations on Pages 9-10 of Applicant’s Remarks filed .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Franklin et al. (US 9,158,927) teaches a system that implements erasure encoding of data.
Danilov et al. (US 10,152,376) teaches a storage system that implements erasure encoding, along with data fragment recovery.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183